Independent Auditors' Report on Internal Control Required Under Form N-SAR To the Members and Board of Directors of Rochdale Core Alternative Strategies Fund TEI LLC In planning and performing our audit of the financial statements of Rochdale Core Alternative Strategies Fund TEI LLC and subsidiary (the “Fund”)as of March 31, 2008 and for the period from July 1, 2007 (commencement of operations) to March 31, 2008, in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered its internal control over financial reporting, including control activities for safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N-SAR, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting.
